Title: To Benjamin Franklin from Jonathan Williams, Jr., 1 December 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond SirNantes Decemr. 1. 1782.
The Ship Nonesuch is just arrived in 22 Days from Philadelphia. Thinking it of great Importance that the public Dispatches should go forward with the utmost Expedition, and the Post not going out for two Days to come, I thought it my Duty to send off this Express which I hope will be agreeable.
I have given the Courier eight Louis which please to reimburse with sufficient for his Return and such allowance for his Trouble as you may think he merits: The account of his Expences he will give you.
Inclosed is a Letter for Mrs Williams which contains a miniature Picture belonging to her please to give it to Billy to forward by some safe private Hand.
I am as ever yours most dutifully & affectionately
Jona Williams J
